Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 7, 2018

                                     No. 04-18-00286-CV

                  Jimmy MASPERO and Regina Maspero, Individually,
                and as Next Friends of Wyitt Maspero, Wynnsday Maspero,
         Wesley Maspero, Deceased, and Walter Maspero, Deceased, Minor Children,
                                        Appellants

                                               v.

                                 CITY OF SAN ANTONIO,
                                        Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CI14946
                          Honorable David Peeples, Judge Presiding


                                        ORDER
         After we granted Appellant’s first and second motions for extensions of time to file the
brief, the brief was due on September 4, 2018. On the due date, Appellant filed an unopposed
third motion for extension of time to file the brief until September 7, 2018.

       Appellant’s motion is GRANTED. Appellant’s brief is due on September 7, 2018.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of September, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court